UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2192 THE DREYFUS THIRD CENTURY FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/13 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover The Dreyfus Third Century Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for The Dreyfus Third Century Fund, Inc., covering the 12-month period from June 1, 2012, through May 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economic recovery gained traction over the reporting period, but remained slower than historical norms. On one hand, the expansion has been fueled by gradually falling unemployment, recovering housing markets, rapid growth in domestic oil and gas production, and, perhaps most significant, the aggressively stimulative monetary policy of the Federal Reserve Board (the “Fed”). On the other hand, several factors have weighed on the nation’s economic growth rate, including relatively sluggish demand for exports to Europe and the emerging markets, higher tax rates for some Americans, and more restrictive fiscal policies stemming from sequestration. Investors appear to have adopted a more optimistic outlook, as several major stock market indices reached new record highs by the reporting period’s end. In our analysis, real GDP growth seems poised to accelerate modestly over the remainder of 2013. In fact, we expect the relatively mild economic expansion to remain intact domestically and globally over the next several years. The moderate pace of the recovery implies that the risks of consumer price inflation are limited, making it unlikely that the Fed will adopt expansion-threatening, restrictive policies anytime soon. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 17, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2012, through May 31, 2013, as provided by Warren Chiang, C. Wesley Boggs, and Ronald Gala, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended May 31, 2013,The Dreyfus Third Century Fund’s Class A shares produced a total return of 25.47%, Class C shares returned 24.55%, Class I shares returned 25.98%, and Class Z shares returned 25.80%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), provided a total return of 27.25% for the same period. 2 Stocks generally rallied over the reporting period when investors responded positively to improved economic trends.The fund produced lower returns than its benchmark, as its socially responsible criteria barred participation in some of the market’s stronger areas. The Fund’s Investment Approach The fund seeks capital growth, with current income as a secondary goal.To pursue these goals, the fund, under normal circumstances, invests at least 80% of its net assets in the common stocks of companies that, in our opinion, meet traditional investment standards while conducting their businesses in a manner that contributes to the enhancement of the quality of life in America. Our strategy combines computer modeling techniques, fundamental analysis, and risk management with a social investment process. In selecting stocks, we begin with quantitative research to rank stocks within an industry or sector. Next, using fundamental analysis, we designate the most attractive securities as potential purchase candidates.We then evaluate potential purchase candidates to determine whether they meet the fund’s socially responsible investment criteria.We further examine companies determined to be eligible, by industry or sector, and select those companies we consider to be the most attractive based on financial considerations. If there is more than one company to choose from, we can select stocks of companies that exhibit positive records in the fund’s areas of social concern. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The fund normally focuses on large-cap growth stocks; however, it also may invest in value-oriented, midcap and small-cap stocks. Recovering Economy Fueled Market Gains A sustained market rally began soon after the start of the reporting period when investors responded positively to improved U.S. employment and housing market trends, a stated commitment to the euro by the European Central Bank, and expectations that new economic policies in China might boost global growth. Investor optimism later faltered amid uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of 2013, but last-minute legislation to address the increases helped alleviate investors’ worries. Continued corporate earnings strength and encouraging economic data lent further support to stock prices over the first five months of 2013. In this environment, small-cap companies generally produced more robust gains than their larger counterparts. Quality-of-Life Criteria Hindered Relative Results While the fund participated substantially in the U.S. stock market’s gains over the reporting period, its relative results were constrained when its socially responsible policies disallowed investments in large, diversified financial institutions that rallied from depressed levels. Results also were undermined by the information technology sector, where semiconductor maker Advanced Micro Devices was hurt by exposure to struggling personal computer makers. The fund achieved better results through the quality, valuation and behavioral factors considered by its quantitative models. In the health care sector, life sciences company Life Technologies received a takeover offer from a former rival at a premium to its stock price at the time. In the energy sector, Canadian oil and gas producer Nexen was purchased by Chinese energy producer CNOOC. The fund also achieved above-average results in the traditionally defensive consumer staples sector. Empowering Healthier Food Choices Whole Foods Market, one of the fund’s larger holdings, announced in December 2012 an alliance with educational organization FoodFight to combat the nation’s obesity epidemic. With Whole Foods Market’s help, FoodFight will expand its 4 Teacher Wellness Program to six U.S. cities. The program examines the social, political, and economic forces that shape what we eat, and it offers strategies for improving health to help empower teachers and students to make healthier choices as consumers. In our view, this program is evidence of Whole Foods Market’s strong commitment to social responsibility. Finding Opportunities Across Market Sectors Although our disciplined investment process evaluates the strengths and weaknesses of individual companies, and does not directly consider broader economic and market trends, it is worth noting that recent economic data has remained positive. Moreover, many companies have shored up their balance sheets with large cash balances that can be used more productively through capital investments and mergers-and-acquisitions activity. We have continued to find companies meeting our investment criteria across a variety of industry groups.As of the reporting period’s end, we have continued to find ample opportunities among small-cap companies. However, should small-cap holdings become more fully valued, we may seek to replace them with larger companies with more attractive valuations. June 17, 2013 Please note, the position in any security highlighted with italicized typeface as sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Z shares of The Dreyfus Third Century Fund, Inc. on 5/31/03 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Dreyfus Third Century Fund, Inc. primarily seeks capital growth through investment in common stocks of companies that the fund’s management believes not only meet traditional investment standards, but also show evidence that they conduct their business in a manner that contributes to the enhancement of the quality of life in America. Current income is a secondary goal.The Index is a widely accepted, unmanaged index of overall U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. The Index is not subject to the same socially responsible investment criteria as The Dreyfus Third Century Fund, Inc. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 5/31/13 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) % % % without sales charge % % % Class C shares with applicable redemption charge † % % % without redemption % % % Class I shares % % % Class Z shares % % % Standard & Poor’s 500 Composite Stock Price Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Third Century Fund, Inc. from December 1, 2012 to May 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2013 Class A Class C Class I Class Z Expenses paid per $1,000 † $ 6.64 $ 10.81 $ 4.91 $ 5.50 Ending value (after expenses) $ 1,183.00 $ 1,179.20 $ 1,186.70 $ 1,186.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2013 Class A Class C Class I Class Z Expenses paid per $1,000 † $ 6.14 $ 10.00 $ 4.53 $ 5.09 Ending value (after expenses) $ 1,018.85 $ 1,015.01 $ 1,020.44 $ 1,019.90 † Expenses are equal to the fund’s annualized expense ratio of 1.22% for Class A, 1.99% for Class C, .90% for Class I and 1.01% for Class Z, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS May 31, 2013 Common Stocks—99.5% Shares Value ($) Automobiles & Components—1.3% Thor Industries 87,900 Banks—6.5% BB&T 97,200 3,199,824 Comerica 148,800 5,876,112 KeyCorp 450,100 4,852,078 Regions Financial 482,700 4,407,051 Capital Goods—6.2% 3M 20,300 2,238,481 Donaldson 58,250 2,184,957 Fluor 23,300 1,472,793 General Electric 90,700 2,115,124 Ingersoll-Rand 25,800 1,484,274 Parker Hannifin 48,700 4,858,312 Snap-on 33,600 3,060,624 Commercial & Professional Services—1.5% Avery Dennison 33,600 1,461,600 Tyco International 85,400 2,887,374 Consumer Durables & Apparel—.8% Hasbro 53,100 a Consumer Services—1.9% Marriott International, Cl. A 125,300 Diversified Financials—5.7% American Express 73,400 5,557,114 Discover Financial Services 55,475 2,630,070 NASDAQ OMX Group 82,600 2,598,596 T. Rowe Price Group 36,800 2,791,648 Waddell & Reed Financial, Cl. A 56,100 2,582,844 Energy—9.4% Bristow Group 52,500 3,299,625 ConocoPhillips 81,700 5,011,478 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Denbury Resources 221,700 b 4,068,195 Devon Energy 53,200 3,024,420 EnCana 158,300 3,012,449 Hess 45,100 3,040,191 Marathon Petroleum 18,000 1,485,000 Spectra Energy 113,300 3,463,581 Food & Staples Retailing—2.8% Costco Wholesale 19,475 2,135,823 Kroger 55,100 1,855,217 Whole Foods Market 77,600 4,024,336 Food, Beverage & Tobacco—2.7% Coca-Cola Enterprises 53,800 1,999,208 Hershey 34,800 3,101,028 PepsiCo 29,300 2,366,561 Health Care Equipment & Services—4.2% AmerisourceBergen 55,600 3,006,848 Becton Dickinson & Co. 32,050 3,160,771 Edwards Lifesciences 20,900 b 1,389,014 Laboratory Corp. of America Holdings 14,800 b 1,472,452 Patterson 71,200 2,782,496 Household & Personal Products—.9% Clorox 17,300 1,437,284 Procter & Gamble 14,350 1,101,506 Insurance—2.2% Aflac 69,600 3,876,024 Marsh & McLennan 54,400 2,177,088 Materials—2.4% Alcoa 146,600 1,246,100 Ball 95,600 4,126,096 10 Common Stocks (continued) Shares Value ($) Materials (continued) Sigma-Aldrich 17,300 a 1,447,318 Media—3.3% Discovery Communications, Cl. A 56,900 b 4,487,134 Scripps Networks Interactive, Cl. A 41,600 2,802,176 Time Warner Cable 21,100 2,015,261 Pharmaceuticals, Biotech & Life Sciences—13.0% Agilent Technologies 68,500 3,113,325 Allergan 13,400 1,333,166 AstraZeneca, ADR 57,975 2,971,219 Biogen Idec 23,200 b 5,509,768 Bristol-Myers Squibb 121,600 5,594,816 Eli Lilly & Co. 51,000 2,711,160 Life Technologies 87,800 b 6,505,980 Merck & Co. 63,900 2,984,130 Novartis, ADR 46,825 3,360,162 Waters 26,200 b 2,533,802 Retailing—4.4% Bed Bath & Beyond 33,500 b 2,286,375 Gap 75,500 3,061,525 Nordstrom 54,900 3,229,218 O’Reilly Automotive 21,200 b 2,308,892 The TJX Companies 27,500 1,391,775 Semiconductors & Semiconductor Equipment—4.2% Applied Materials 349,900 5,318,480 Intel 151,800 3,685,704 LSI 398,400 b 2,948,160 Software & Services—10.5% Accenture, Cl. A 21,800 1,789,998 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) BMC Software 28,600 b 1,295,437 CA 81,500 2,225,765 International Business Machines 33,250 6,916,665 Intuit 56,700 3,313,548 Microsoft 224,900 7,844,512 Oracle 134,675 4,546,628 Western Union 98,175 1,608,107 Technology Hardware & Equipment—7.7% Apple 14,475 6,509,118 Avnet 48,450 b 1,655,052 Cisco Systems 229,225 5,519,738 EMC 177,025 4,383,139 Motorola Solutions 64,400 3,732,624 Telecommunication Services—4.7% AT&T 143,000 5,003,570 Verizon Communications 168,800 8,183,424 Transportation—1.1% Norfolk Southern 20,800 1,593,072 Union Pacific 9,800 1,515,276 Utilities—2.1% Consolidated Edison 53,600 3,058,952 Pinnacle West Capital 52,700 2,976,496 Total Common Stocks (cost $215,994,286) Other Investment—.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $989,549) 989,549 c 12 Investment of Cash Collateral for Securities Loaned—.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,573,717) 2,573,717 c Total Investments (cost $219,557,552) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Security, or portion thereof, on loan.At May 31, 2013, the value of the fund’s securities on loan was $2,506,793 and the value of the collateral held by the fund was $2,573,717. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Pharmaceuticals, Food & Staples Retailing 2.8 Biotech & Life Sciences 13.0 Food, Beverage & Tobacco 2.7 Software & Services 10.5 Materials 2.4 Energy 9.4 Insurance 2.2 Technology Hardware & Equipment 7.7 Utilities 2.1 Banks 6.5 Consumer Services 1.9 Capital Goods 6.2 Commercial & Professional Services 1.5 Diversified Financials 5.7 Automobiles & Components 1.3 Telecommunication Services 4.7 Money Market Investments 1.3 Retailing 4.4 Transportation 1.1 Health Care Equipment & Services 4.2 Household & Personal Products .9 Semiconductors & Consumer Durables & Apparel .8 Semiconductor Equipment 4.2 Media 3.3 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $2,506,793)—Note 1(b): Unaffiliated issuers 215,994,286 280,572,284 Affiliated issuers 3,563,266 3,563,266 Dividends and securities lending income receivable 584,726 Receivable for shares of Common Stock subscribed 58,561 Prepaid expenses 21,223 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 249,560 Cash overdraft due to Custodian 7,751 Liability for securities on loan—Note 1(b) 2,573,717 Payable for shares of Common Stock redeemed 131,653 Accrued expenses 87,099 Net Assets ($) Composition of Net Assets ($): Paid-in capital 206,431,718 Accumulated undistributed investment income—net 3,335,176 Accumulated net realized gain (loss) on investments 7,405,388 Accumulated net unrealized appreciation (depreciation) on investments 64,577,998 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Z Net Assets ($) 17,561,932 4,332,416 4,557,723 255,298,209 Shares Outstanding 1,375,850 369,733 352,073 19,734,492 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended May 31, 2013 Investment Income ($): Income: Cash dividends (net of $33,714 foreign taxes withheld at source): Unaffiliated issuers 5,949,204 Affiliated issuers 2,205 Income from securities lending—Note 1(b) 115,978 Total Income Expenses: Management fee—Note 3(a) 1,930,781 Shareholder servicing costs—Note 3(c) 549,464 Professional fees 73,414 Registration fees 58,973 Prospectus and shareholders’ reports 30,134 Distribution fees—Note 3(b) 27,922 Custodian fees—Note 3(c) 19,402 Directors’ fees and expenses—Note 3(d) 8,598 Loan commitment fees—Note 2 601 Miscellaneous 23,670 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (1,058 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 7,411,179 Net unrealized appreciation (depreciation) on investments 48,754,812 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, 2013 2012 a Operations ($): Investment income—net 3,345,486 1,693,392 Net realized gain (loss) on investments 7,411,179 20,982,682 Net unrealized appreciation (depreciation) on investments 48,754,812 (30,460,407 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares (72,861 ) (53,991 ) Class I Shares (31,201 ) (17,567 ) Class Z Shares (1,592,358 ) (1,540,709 ) Net realized gain on investments: Class A Shares (29,145 ) — Class C Shares (7,480 ) — Class I Shares (6,890 ) — Class Z Shares (432,794 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 3,472,183 3,154,009 Class C Shares 557,353 735,678 Class I Shares 1,932,669 1,414,411 Class Z Shares 3,761,212 4,132,874 Dividends reinvested: Class A Shares 96,032 50,918 Class C Shares 5,136 4,437 Class I Shares 14,462 1,461,859 Class Z Shares 1,921,764 — Cost of shares redeemed: Class A Shares (3,987,404 ) (3,455,527 ) Class B Shares — (246,566 ) Class C Shares (368,677 ) (240,518 ) Class I Shares (974,554 ) (582,591 ) Class Z Shares (23,954,383 ) (22,538,077 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 241,935,739 267,441,432 End of Period Undistributed investment income—net 3,335,176 1,686,110 16 Year Ended May 31, 2013 2012 a Capital Share Transactions: Class A b,c Shares sold 312,758 307,794 Shares issued for dividends reinvested 8,917 5,102 Shares redeemed (358,383 ) (328,693 ) Net Increase (Decrease) in Shares Outstanding ) ) Class B b Shares redeemed — ) Class C c Shares sold 52,577 76,214 Shares issued for dividends reinvested 518 — Shares redeemed (34,642 ) (25,197 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 168,785 133,262 Shares issued for dividends reinvested 1,326 439 Shares redeemed (84,202 ) (57,226 ) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 327,379 394,397 Shares issued for dividends reinvested 176,309 144,595 Shares redeemed (2,092,241 ) (2,171,722 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended May 31, 2012, 14,832 Class B shares representing $142,537 were automatically converted to 13,454 Class A shares. c During the period ended May 31, 2013, 9,528 Class C shares representing $112,426 were exchanged for 8,749 Class A shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended May 31, Class A Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 10.24 10.61 8.36 7.08 9.72 Investment Operations: Investment income—net a .13 .05 .03 .03 .05 Net realized and unrealized gain (loss) on investments 2.46 (.38 ) 2.24 1.25 (2.65 ) Total from Investment Operations 2.59 (.33 ) 2.27 1.28 (2.60 ) Distributions: Dividends from investment income—net (.05 ) (.04 ) (.02 ) — (.04 ) Dividends from net realized gain on investments (.02 ) — Total Distributions (.07 ) (.04 ) (.02 ) — (.04 ) Net asset value, end of period 12.76 10.24 10.61 8.36 7.08 Total Return (%) b 25.47 (3.13 ) 27.18 18.08 (26.73 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.25 1.31 1.39 1.35 1.31 Ratio of net expenses to average net assets 1.25 1.31 1.39 1.35 1.30 Ratio of net investment income to average net assets 1.11 .46 .32 .40 .70 Portfolio Turnover Rate 48.33 64.12 50.46 35.17 40.27 Net Assets, end of period ($ x 1,000) 17,562 14,469 15,154 13,252 42,532 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 18 Year Ended May 31, Class C Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 9.43 9.80 7.75 6.63 9.13 Investment Operations: Investment income (loss)—net a .04 (.03 ) (.03 ) (.03 ) (.02 ) Net realized and unrealized gain (loss) on investments 2.27 (.34 ) 2.08 1.17 (2.48 ) Total from Investment Operations 2.31 (.37 ) 2.05 1.14 (2.50 ) Distributions: Dividends from investment income—net — — — (.02 ) — Dividends from net realized gain on investments (.02 ) — Total Distributions (.02 ) — — (.02 ) — Net asset value, end of period 11.72 9.43 9.80 7.75 6.63 Total Return (%) b 24.55 (3.78 ) 26.45 17.16 (27.38 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.00 2.05 2.00 2.09 2.14 Ratio of net expenses to average net assets 2.00 2.05 2.00 2.09 2.14 Ratio of net investment income (loss) to average net assets .35 (.27 ) (.29 ) (.39 ) (.29 ) Portfolio Turnover Rate 48.33 64.12 50.46 35.17 40.27 Net Assets, end of period ($ x 1,000) 4,332 3,313 2,944 2,652 1,788 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended May 31, Class I Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 10.39 10.77 8.48 7.23 9.90 Investment Operations: Investment income—net a .17 .09 .08 .06 .07 Net realized and unrealized gain (loss) on investments 2.51 (.38 ) 2.28 1.27 (2.69 ) Total from Investment Operations 2.68 (.29 ) 2.36 1.33 (2.62 ) Distributions: Dividends from investment income—net (.10 ) (.09 ) (.07 ) (.08 ) (.05 ) Dividends from net realized gain on investments (.02 ) — Total Distributions (.12 ) (.09 ) (.07 ) (.08 ) (.05 ) Net asset value, end of period 12.95 10.39 10.77 8.48 7.23 Total Return (%) 25.98 (2.72 ) 27.87 18.43 (26.47 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 .92 .89 1.01 .95 Ratio of net expenses to average net assets .90 .92 .89 1.01 .95 Ratio of net investment income to average net assets 1.46 .86 .83 .71 .92 Portfolio Turnover Rate 48.33 64.12 50.46 35.17 40.27 Net Assets, end of period ($ x 1,000) 4,558 2,766 2,043 1,651 1,048 a Based on average shares outstanding at each month end. See notes to financial statements. 20 Year Ended May 31, Class Z Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 10.38 10.76 8.48 7.22 9.88 Investment Operations: Investment income—net a .15 .07 .07 .05 .05 Net realized and unrealized gain (loss) on investments 2.51 (.38 ) 2.27 1.28 (2.68 ) Total from Investment Operations 2.66 (.31 ) 2.34 1.33 (2.63 ) Distributions: Dividends from investment income—net (.08 ) (.07 ) (.06 ) (.07 ) (.03 ) Dividends from net realized gain on investments (.02 ) — Total Distributions (.10 ) (.07 ) (.06 ) (.07 ) (.03 ) Net asset value, end of period 12.94 10.38 10.76 8.48 7.22 Total Return (%) 25.80 (2.86 ) 27.61 18.40 (26.56 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 1.07 1.03 1.10 1.11 Ratio of net expenses to average net assets 1.03 1.07 1.03 1.10 1.10 Ratio of net investment income to average net assets 1.32 .71 .68 .60 .73 Portfolio Turnover Rate 48.33 64.12 50.46 35.17 40.27 Net Assets, end of period ($ x 1,000) 255,298 221,387 247,051 210,701 192,247 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: The Dreyfus Third Century Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to provide capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Z (200 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program 22 offered by financial intermediaries that have entered into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unad- The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) justed quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, 24 or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of May 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 271,228,454 — — Equity Securities— Foreign † 9,343,830 — — Mutual Funds 3,563,266 — — † See Statement of Investments for additional detailed categorizations. At May 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result 26 of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended May 31, 2013, The Bank of NewYork Mellon earned $49,705 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended May 31, 2013 were as follows: Affiliated Investment Value Value Net Company 5/31/2012 ($) Purchases ($) Sales ($) 5/31/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,798,903 20,863,916 22,673,270 989,549 .4 Dreyfus Institutional Cash Advantage Fund 7,656,891 85,165,699 90,248,873 2,573,717 .9 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the four-year period ended May 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. At May 31, 2013, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $7,055,645, undistributed capital gains $3,688,918 and unrealized appreciation $64,573,999. The tax character of distributions paid to shareholders during the fiscal periods ended May 31, 2013 and May 31, 2012 were as follows: ordinary income $1,696,420 and $1,612,267, and long-term capital gains $476,309 and $0, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2013, the fund did not borrow under the Facilities. 28 NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to the management agreement (the “Agreement”) with the Manager, the management fee is computed at an annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to the Agreement, if in any full fiscal year the aggregate expenses allocable to Class Z shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1 1 / 2 % of the value of the average daily net assets of Class Z shares, the fund may deduct from the fees paid to the Manager, or the Manager will bear such excess expense. During the period ended May 31, 2013, there was no expense reimbursement pursuant to the Agreement. During the period ended May 31, 2013, the Distributor retained $8,256 from commissions earned on sales of the fund’s Class A shares and $113 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2013, Class C shares were charged $27,922, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) Service Agents. During the period ended May 31, 2013, Class A and Class C shares were charged $39,130 and $9,307, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2013, Class Z shares were charged $259,326 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2013, the fund was charged $144,548 for transfer agency services and $7,119 for cash management services. Cash management fees were partially offset by earnings credits of $1,019. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2013, the fund was charged $19,402 pursuant to the custody agreement. 30 The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2013, the fund was charged $4,416 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $39. During the period ended May 31, 2013, the fund was charged $8,527 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $176,274, Distribution Plan fees $2,685, Shareholder Services Plan fees $30,887, custodian fees $4,500, Chief Compliance Officer fees $3,830 and transfer agency fees $31,384. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2013, amounted to $123,228,116 and $137,766,844, respectively. At May 31, 2013, the cost of investments for federal income tax purposes was $219,561,551; accordingly, accumulated net unrealized appreciation on investments was $64,573,999, consisting of $65,866,733 gross unrealized appreciation and $1,292,734 gross unrealized depreciation. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors The Dreyfus Third Century Fund, Inc. We have audited the accompanying statement of assets and liabilities of The Dreyfus Third Century Fund, Inc., including the statement of investments, as of May 31, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2013 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of The DreyfusThird Century Fund, Inc. at May 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York July 26, 2013 32 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 99.83% of the ordinary dividends paid during the fiscal year ended May 31, 2013 as qualifying for the corporate dividends received deduction.Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $1,696,420 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2014 of the percentage applicable to the preparation of their 2013 income tax returns. Also, the fund hereby reports $.0212 per share as a long-term capital gain distribution paid on December 6, 2012. The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (79) Board Member (1981) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm (1981-present) No. of Portfolios for which Board Member Serves: 39 ————— Gordon J. Davis (71) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 47 ————— Whitney I. Gerard (78) Board Member (2003) Principal Occupation During Past 5Years: • Partner in the law firm of Chadbourne & Parke LLP No. of Portfolios for which Board Member Serves: 23 34 Nathan Leventhal (70) Board Member (2009) Principal Occupation During Past 5Years: • Chairman of the Avery Fisher Artist Program (1997-present) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 37 ————— George L. Perry (79) Board Member (2003) Principal Occupation During Past 5Years: • Economist and Senior Fellow at Brookings Institution No. of Portfolios for which Board Member Serves: 23 ————— Benaree Pratt Wiley (67) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 57 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member The Fund 35 OFFICERS OF THE FUND (Unaudited) 36 The Fund 37 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr.
